Citation Nr: 1109043	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-09 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, status post fusion.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to November 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for degenerative disc disease of the lumbar spine and assigned a 20 percent evaluation, effective December 1, 2006.  

In a January 2008 rating decision, the RO increased the evaluation for degenerative disc disease of the lumbar spine, status post fusion, based on surgical or other treatment necessitating convalescence to 100 percent disabling, effective February 28, 2007, and reassigned a 20 percent evaluation, effective April 1, 2007.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran claims that his service-connected degenerative disc disease of the lumbar spine, status post fusion, is worse than the current 20 percent evaluation contemplates and contends that a higher evaluation is warranted.

In November 2007, the Veteran was afforded a VA examination for his back disability.  The Veteran complained of pain aggravated by standing or driving for fifteen minutes and walking two blocks.  He also reported an inability to walk up and down stairs or do any lifting, and that he takes Vicodin as needed.  Following the examination, the VA examiner noted that since a February 2007 fusion operation, stability of the Veteran's back has improved but there has been no change whatsoever in his pain.  The Veteran can extend his back to 15 degrees and can flex to 35 degrees, and there is no additional limitation following repetitive use or during flare-ups.  However, there is an increase in paraspinous muscle tone bilaterally more on the right than on the left, and almost a complete loss of lumbar curve.  The Veteran's complaints of back pain are moderate and helped somewhat with medicine.   

Private treatment letters and personal statements from the Veteran and his wife also reflect complaints and treatment for the Veteran's back disability.  In a March 2008 personal statement, the Veteran's wife noted that the Veteran shows almost continuous indications of being in pain, as it is normal for him to spend long periods of time in bed on a weekly basis.  The Veteran's greatest pain is in his lower back, and he takes Avinza every morning which helps the pain, but does not stop or keep it from building as the day progresses.  In a November 2008 private treatment letter, Dr. Kris Wusterhausen, D.O. indicated his belief that the Veteran's assigned 20 percent evaluation is extremely low for a patient with as many lumbar and hip ailments as the Veteran has.  Dr. Wusterhausen also noted the Veteran's need for daily doses of Percocet, Morphine, and Hydrocodone in order to function.  In a July 2010 private treatment letter, Dr. Wusterhausen further reported that medications have improved the Veteran's symptoms slightly, but range of motion and functional assessments are still greatly limited.  Most recently, in an August 2010 personal statement, the Veteran reported that lower back pain is always present as a deep, burning pain that resides below the skin, and while he continues with normal daily activities, the pain builds in intensity.  Now, he also has pain running vertically up his spine and into his shoulder blades, but the worst pain remains in the lower regions.  He currently sees pain specialists, a chiropractor, and physical therapists, as well as undergoes Airrosti therapy with no relief.  He also takes daily pain medications, which include Avinza in the morning and Percocet to sleep.    

Review of the record indicates that the Veteran's last VA examination for his service-connected degenerative disc disease of the lumbar spine, status post fusion, was in November 2007.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his back disability, and recent private treatment letters and personal statements from the Veteran and his wife suggest the Veteran's back disability has worsened.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Furthermore, the Board notes the Veteran's private treatment letters from Dr. Wusterhausen, as discussed above; however, the private treatment records associated with these letters are absent from the Veteran's claims file.  In a July 2007 letter, Dr. Wusterhausen reported the Veteran has been his patient since December 14, 2006 and treats him, in pertinent part, for chronic lower back pain.  Since VA has notice of outstanding private treatment records that are relevant to the claim on appeal, VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(c) (West Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Board also notes that the Veteran submitted additional evidence in support of his claim without a waiver, which was received by the Board in November 2008.  Such evidence includes an August 2010 personal statement by the Veteran, a November 2008 personal statement by the Veteran's wife, and a November 2008 private treatment letter.  These records are referred for initial review.  See 38 C.F.R. § 20.1304 (2010).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain the necessary authorization from the Veteran to obtain the Veteran's clinical and/or hospitalization records from Dr. Kris Wusterhausen, D.O of the Campbell Clinic in Weatherford, Texas, from December 2006 to present.  All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Next, schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected degenerative disc disease of the lumbar spine, status post fusion.  The claims file must be made available to the examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished.  Range of motion studies should be accomplished.  The examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lower back.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lower back.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion of the lumbar spine.  The examiner should also indicate whether there is any ankylosis of the lumbar spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.  Finally, the examiner should provide an opinion as to the duration of incapacitating episodes of intervertebral disc syndrome that the Veteran has experienced during the past 12 months, and the evidence used to form that opinion.  The claims file must be made available to the examiner and the opinion should reflect that such review has been accomplished.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


